

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan


Form of Restricted Stock Unit Award Agreement


You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
pursuant to the American Axle Manufacturing & Holdings, Inc. 2012 Omnibus
Incentive Plan in accordance with the terms and conditions below:
Participant:
________________________________________________________________________
Grant Date:
________________________________________________________________________
Number of RSUs:
____________________________________________________________________


           THIS AWARD AGREEMENT (the “Agreement”), is made effective as of
the Grant Date, as specified above, between American Axle & Manufacturing
Holdings, Inc., a Delaware corporation (the “Company”), and the Participant.
          RECITALS:
          A. The Company has adopted the American Axle & Manufacturing Holdings,
Inc. 2012 Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and
made a part of this Agreement. Capitalized terms that are not defined in this
Agreement have the same meanings as in the Plan; and
          B. The Compensation Committee of the Board of Directors (the
“Committee”) determined that it is in the best interests of the Company and its
stockholders to grant the RSUs to the Participant, pursuant to the Plan and this
Agreement.
          The parties agree as follows:
1. Grant of the RSUs. The Company grants to the Participant, on the terms and
conditions set forth in this Agreement, the number of RSUs set forth above. Each
RSU corresponds to one Share (subject to adjustment pursuant to the Plan) and
constitutes a contingent and unsecured promise of the Company to pay the
Participant one Share on the vesting date for the RSU, subject to the terms of
the Plan and this Agreement.
2. Vesting of the RSUs.
          (a) Vesting Schedule. Subject to Section 2(b), the RSUs shall vest as
follows:
Vesting Date                    Total RSUs
First Annual Anniversary of Grant Date        100%
(b) Earlier Vesting and Forfeiture.
(i) Early Vesting: To the extent not already vested under Section 2(a), the RSUs
shall vest in full upon the death or Disability of the Participant or the
occurrence of a Change in Control.



--------------------------------------------------------------------------------



(ii) Definition of “Disability:” For purposes of this Agreement, “Disability”
means either of the following:
(1) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or
(2) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Company.
(iii) Definition of “Change in Control:” For purposes of this Agreement, “Change
in Control” means the occurrence of any of the following:
 
(1)
Any Person acquires ownership of stock of the Company that, together with stock
held by such Person, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company; or
 
(2)
Any Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company; or
 
(3)
A majority of members of the Board of Directors is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors before the date of appointment or
elections; or
 
(4)
Any Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.

(iv) Forfeiture: Except as otherwise expressly stated in Section 2(b)(i), if the
Participant’s service as a member of the Board ceases for any reason, prior to
the Vesting Date, the RSUs shall be forfeited and cancelled without
consideration.


(c)    Vesting Date. The date on which the RSUs vest pursuant to Section 2(a)
or, if earlier, Section 2(b) is referred to as the “Vesting Date.”
 3. Payment of the RSU. Each RSU shall be settled by payment of one Share.
Subject to any deferral elections, payment of the RSUs shall occur on the first
business day of the month following the month in which the Vesting Date occurs
(or as soon as administratively practicable thereafter, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which the Vesting Date occurs (the “Payment Date”).
              4. Shareholder Rights. Prior to the Payment Date, the Participant
shall not have any rights as a shareholder of the Company, unless and until the
Shares are distributed to Participant. Following delivery of the Shares upon the
Payment Date, the Participant shall have all rights as a shareholder.
    



--------------------------------------------------------------------------------



5. Dividend Equivalents. Upon payment of dividends with respect to the Shares,
the Participant shall be entitled to receive Dividend Equivalents with respect
to each outstanding RSU. Dividend Equivalents will be paid quarterly as soon as
administratively practicable following the payment of dividends with respect to
the Shares, but in no event later than March 15th of the year following the
calendar year in which dividends are paid. The Company will determine the form
of payment of Dividend Equivalents which may include cash, Shares or a
combination thereof. Upon a forfeiture of the RSUs, further payments of Dividend
Equivalents shall be cancelled.
6. No Right to Continued Service as a Director. Nothing in the Plan or this
Agreement shall (i) be construed as giving the Participant the right to be
retained as a member of the Board or (ii) confer on the Participant any right to
receive another grant of RSUs or any other equity-based award at any time in the
future or in respect of any future period.
7. Transferability.
(a) The RSUs shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered into by a court
of competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any RSU transferred to a Permitted Transferee shall be
further transferable only by last will and testament or the laws of descent and
distribution or, for no consideration, to another Permitted Transferee of the
Participant. The Shares delivered to the Participant on the Payment Date shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.
(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.
8. Securities Laws.  This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the RSUs as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee.
9. Notices. Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.
10. Governing Law. The interpretation, performance and enforcement of the RSUs
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.
11. RSUs Subject to Plan.
(a) The RSUs are granted subject to the Plan and to such rules and regulations
as the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.



--------------------------------------------------------------------------------



(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof.  They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.
(c) The Committee may, at any time, terminate, amend, modify or suspend the Plan
and amend or modify this Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Agreement, without the
Participant’s written consent.
12. Section 409A. The RSUs are intended to satisfy the requirements of Section
409A of the Code (“Section 409A”). This Agreement shall be interpreted,
administered and construed in a manner consistent with that intent.
Notwithstanding the forgoing, if the Company determines that any provision of
this Agreement or the Plan contravenes Section 409A or could cause the
Participant to incur any tax, interest or penalties under Section 409A, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to, Section
409A, or to avoid the incurrence of any taxes, interest and penalties under
Section 409A, and/or (ii) maintain, to the maximum extent practicable, the
original intent and economic benefit to the Participant of the applicable
provision without materially increasing the cost to the Company or contravening
the provisions of Section 409A. This Section 12 does not create an obligation of
the Company to modify the Plan or this Agreement and does not guarantee that the
RSUs will not be subject to taxes, interest and penalties under Section 409A.
13. Recoupment. The RSUs, the underlying Shares and any gains received in
connection with the sale of the Shares shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.
14. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.
15. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the RSUs, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
16. Signature in Counterparts. This Agreement may be signed in counterparts.
Each counterpart shall be an original, with the same effect as if the signatures
were on the same instrument.
 
 
 
 
AMERICAN AXLE & MANUFACTURING
 
 
 
 
HOLDINGS, INC.
 
 


By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:



Agreed and acknowledged
as of the Date of Grant:


                                         
{Insert Participant Name}

